Citation Nr: 0716233	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-26 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for Meniere's disease, 
including as secondary to the veteran's service connected 
atypical vascular headaches, history of migraine headaches, 
and tension headaches.


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from August 1986 through 
August 1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.

In January 2003, she submitted a statement suggesting that 
she has hearing loss secondary to her service connected 
headaches.  In February 2005, she requested an increased 
rating for her service connected irritable bowel syndrome.  
These claims have not yet been adjudicated by the RO.  As 
such, they are REFERRED for appropriate action.


FINDING OF FACT

There is competent medical evidence in the claims folder that 
the veteran's currently diagnosed Meniere's disease was 
aggravated by her service connected anxiety disorder.


CONCLUSION OF LAW

The criteria for service connection for Meniere's disease, as 
secondary to service-connected anxiety disorder, are met.  
38 U.S.C.A. §§ 1110, 1131 (West 2005); 38 C.F.R. §§ 3.303, 
3.310(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for Meniere's 
disease.  Generally, for service connection the claims folder 
must contain (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999); 38 
U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  The veteran, however, contends that 
her Meniere's disease is secondary to her service-connected 
headaches.  To establish service connection on a secondary 
basis, there must be competent medical evidence to show that 
the claimed disability is proximately due to a service-
connected disability.  
38 C.F.R. § 3.310(a).  Secondary service connection may also 
be found when a service-connected disability aggravates 
another condition.  When aggravation of a nonservice-
connected condition is proximately due to a service-connected 
condition, the veteran shall be compensated for the degree of 
disability - but only that degree - over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The medical evidence shows that the veteran has a current 
diagnosis of Meniere's disease.  In 1998 the veteran began 
seeing a private ear, nose and throat specialist.  See Dr. 
Joshi records dated February 1998 through October 2002.  
After several visits including complaints of vertigo, blurred 
vision, and hearing problems, the veteran was diagnosed with 
Meniere's disease in October 2002.  The veteran contends that 
this was brought on by her service connected headaches.  

At the time of her August 2003 notice of disagreement (NOD), 
the veteran submitted several articles regarding Meniere's 
disease.  The articles show the similarities in symptomology 
between Meniere's disease and migraine headaches, including 
vertigo and fluctuating hearing levels.  See documents from 
an unnamed source that were attached to the August 2003 NOD.  
These documents, however, do not show that the veteran's 
Meniere's disease is proximately due to her service-connected 
headaches.  They merely note similarities in symptomology 
between the two diseases.  The only additional evidence of a 
link between her claimed disease and her service-connected 
headaches are her statements.  The veteran's statements, 
however, are not competent evidence of such a relationship.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time, lay testimony is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Competent medical evidence of 
a relationship between the veteran's Meniere's disease and a 
service-connected disability is required for service 
connection.

While there is no evidence to support a connection between 
the Meniere's disease and the service connected headaches, 
evidence does show that her service-connected anxiety 
disorder did aggravate the non-service-connected condition.  
In particular, a July 2005 VA medical opinion regarding her 
anxiety disorder claim clearly indicates that the veteran 
"shows some clear signs of exacerbation of other medical 
conditions due to anxiety, specifically Meniere's disease."  
Following that opinion, service connection was granted for an 
anxiety disorder.  See January 2007 rating decision.  As 
such, there is competent medical evidence in the claims 
folder that the veteran's currently diagnosed Meniere's 
disease was aggravated by her service connected anxiety 
disorder.  Service connection is warranted on a secondary 
basis under Allen v. Brown, 7 Vet. App. 439 (1995). 

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of her 
claim.  
See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2005).  In light of the determinations reached in this 
case, no prejudice will result to the veteran by the Board's 
consideration of this appeal at this time.  Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to service connection for Meniere's disease is 
granted.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


